Citation Nr: 0215704	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA disability benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained by the 
RO.

2.  A March 1999 RO decision denied the claimant's 
application to reopen a claim to establish legal entitlement 
to VA disability benefits.

3.  Evidence added to the record since the March 1999 RO 
decision is not relevant and, when viewed in conjunction with 
the evidence previously of record, is not significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1999 RO decision denying the claimant's 
application to reopen a claim to establish legal entitlement 
to VA disability benefits is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002).

2.  Evidence received since the March 1999 RO decision 
denying the claimant's application to reopen a claim to 
establish legal entitlement to VA disability benefits is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It was specifically stated in 
the VCAA that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  The Board acknowledges that 
VBA Fast Letter No. 01-13 (February 5, 2001), indicated that, 
in light of the VCAA, VA had a duty to obtain evidence from 
any new source identified by the claimant.  In any event, 
there is no indication of any additional relevant evidence 
that has not been obtained in this case.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
of the claimant's available records with the claims file.  In 
addition, the RO advised the claimant of the evidence 
necessary to substantiate his claim by the September 2001 
Statement of the Case (SOC) and the January 2002 Supplemental 
Statement of the Case (SSOC).  The claimant was provided a 
hearing at the RO during which he had the opportunity to 
submit testimony and additional evidence.  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the criteria for the current claim.  As 
such, the claimant was generally kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues are required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
claimant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A November 1990 RO decision found that the claimant did not 
have recognized military service with the Armed Forces of the 
Untied States and denied his claim for benefits.  The 
decision informed the claimant that there was  no record that 
he was a member of the Philippine Commonwealth Army, USAFFE 
inducted into the service of the Armed Forces of the United 
States, or had recognized guerilla service.  This decision 
became final.

A March 1999 RO decision denied the claimant's application to 
reopen his claim.  The RO informed the claimant that he did 
not render valid service in the Armed Forces of the United 
States, either as a member of the Philippine Commonwealth 
Army (USAFFE) or as a recognized guerilla.  This decision 
also became final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  In 
order to reopen this claim, the claimant must present or 
secure new and material evidence with respect to the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the claimant has submitted new and material evidence to 
reopen his claim to establish legal entitlement to VA 
disability benefits.  Since the March 1999 RO decision, the 
claimant has continued to maintain that he is eligible for VA 
benefits.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service as a 
Philippine Scout, with certain exceptions, is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowances.  Service in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, is included for 
compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8. Active service 
will be the period certified by the service department.  38 
C.F.R. § 3.9(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In support of the appellant's application to reopen his 
claim, he has submitted copies of two documents, Orders dated 
in March 1946 from the Commonwealth of the Philippines 
Headquarters 5th Repl Bn (PA), and a February 1991 
Certification from the Republic of the Philippines Department 
of National Defense.  Both of these documents were already of 
record at the time of the March 1999 RO decision.  The 
claimant also submitted personal testimony, during a January 
2002 hearing, and additional statements received in January 
2001, May 2001 and November 2001.  However, the claimant's 
own personal testimony, as submitted in person and on paper, 
is not material to the issue of legal entitlement to VA 
benefits.  In this case, a showing of legal entitlement to VA 
disability benefits would require official documentary 
evidence from the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN) that the claimant had 
qualifying service.  

As the preponderance of the evidence is against the 
claimant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for legal 
entitlement to VA disability benefits is denied.



		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

